DISMISS; Opinion Filed October 7, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00066-CV

                       IN RE JAMES DONDERO, Relator

          Original Proceeding from the 256th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-16417

                         MEMORANDUM OPINION
               Before Justices Schenck, Partida-Kipness, and Nowell
                            Opinion by Justice Schenck
      In this original proceeding, Relator James Dondero contends the trial court

erred by determining attorney’s fees incurred by real party Rebecca Lange in

connection with a post-judgment debt collection action were authorized by and could

be awarded to real party under the Texas Family Code.

      By order dated August 18, 2020, we remanded this case to the trial court and

ordered the trial court to conduct a new hearing on real party in interest’s October 3,

2018 Motion To Reconsider Debt Collections Attorney’s Fees. On October 5, 2020,

relator filed a motion to withdraw his petition for writ of mandamus. Relator
attached to that motion a September 9, 2020 order from the trial court vacating the

October 21, 2019 order challenged in relator’s petition for writ of mandamus.

      Because the trial court has vacated the order that was the subject of relator’s

petition for extraordinary relief, his petition is moot. We conclude that Relator’s

motion should be granted. Accordingly, we reinstate this original proceeding, lift

the order of stay, grant relator’s motion to withdraw, and dismiss as moot relator’s

petition for writ of mandamus. See TEX. R. APP. P. 42.1(a)(1); In re Arnold, No. 05-

19-00843-CV, 2019 WL 3812061, at *1 (Tex. App.—Dallas Aug. 14, 2019, orig.

proceeding) (mem. op.).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

200066F.P05




                                        –2–